Citation Nr: 1437464	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected burial and plot benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had service with the New Philippine Scouts from May 22, 1946, to May 6, 1947; he died in January 1986 at Leyte Provincial Hospital in the Philippines.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.  The appellant is the son of the deceased Veteran.

This case is an appeal reviewed through the VA electronic files system.  All pertinent documents to include the appeal brief are associated with the VA electronic file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran died in January 1986 as a result of multiple wounds, profuse hemorrhaging, and shock; he had no service-connected disabilities at the time of his death.

3.  The Veteran's spouse died in October 2006 and the appellant is the son of the deceased Veteran and his deceased spouse.



CONCLUSION OF LAW

The criteria for eligibility for burial and plot benefits have not been met.  38 U.S.C.A. §§ 2302(a), 2303, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  However, as for the claim of entitlement to burial and plot benefits, the law is dispositive, rather than the evidence.  The facts in this case are uncontroverted.  Accordingly, the VCAA is not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The Veteran had service with the New Philippine Scouts from May22, 1946 to May 6, 1947; he died in January 1986 at Dona Bridgida, Tolosa, Leyte.  During his lifetime, the RO denied in November 1972 a claim for service connection for pulmonary tuberculosis.   The RO informed the Veteran that, based on his service in USAF, Philippine Commonwealth Army, recognized guerrillas, or new Philippine Scouts, he was not entitled to nonservice connected disability or "old age" pension benefits.  In January 2006, the Veteran's spouse filed a claim for VA Death and Indemnity Compensation.  The RO administratively denied the widow's claim for death benefits on March 28, 2006.  However, thereafter, the widow submitted additional evidence for reconsideration of the claim.  In October 2006, the Veteran's spouse died.  The Veteran's son subsequently requested substitution as claimant.  In March 2010, the RO denied the claim and notified the Veteran's son.

Also, following the death of the Veteran's spouse, in November 2006, the Veteran's son filed an application for burial benefits.  In February 2007, the RO informed the appellant that, in regard to his burial and death benefits due to the death of his mother, that a burial allowance was payable only upon the death of a veteran, and was not payable upon the death of dependents of a veteran.  The RO further informed the appellant (son) that "A veteran's unmarried children under 18, helpless children and those between 18 to 23 if attending school may be entitled to death benefits....[But that] Children over 23 years old are not entitled to death benefits unless they became incapable of self support because of a disability before 18."  The RO noted that the Veteran's son was over 23 years old and, hence, had no basic entitlement to death benefits.

Analysis

The appellant requests entitlement to burial benefits for the deceased Veteran's spouse (his mother).  She died in October 2006.

The term "burial benefits" means payment of money toward funeral and burial expenses.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service- connected disability or disabilities, certain burial benefits may be paid.  See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is based upon satisfying certain conditions.  Burial benefits will be granted if at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation).  Burial benefits will also be paid if the veteran had an original or reopened claim for either benefit pending at the time of death, and (i) in the case of an original claim, there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death.  In addition, burial benefits may be granted if the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a state (or a political subdivision of a state) and the Secretary determines (i) that there is no next of kin or other person claiming the deceased veteran's body, and (ii) there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses, provided that other applicable provisions are met.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

When a veteran dies from nonservice-connected causes, a plot or interment allowance is payable to the person or entity who incurred the expenses.  38 C.F.R. § 3.1600(f).  Entitlement thereto is subject to the following conditions: (1) The deceased veteran is eligible for the burial allowance under paragraph (b) or (c) of 38 C.F.R. § 3.1600; or (2) the veteran served during a period of war and the conditions set forth in 38 C.F.R. § 3.1604(d)(1) relating to burial in a state veterans' cemetery are met; or (3) the veteran was discharged from active military, naval, or air service for a disability incurred in or aggravated in line of duty (or at the time of discharge has such a disability, shown by service records, which in medical judgment would have justified a discharge for disability; and (4) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (5) the applicable further provisions of the section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(f).

In the current case, the Veteran served with the New Philippine Scouts from May
22, 1946 to May 6, 1947.  His service with the New Philippine Scouts is not eligible for payment of burial benefits if veteran died in the Philippines.  Further, even if burial allowance is payable for veterans with service in the New Philippine Scouts, burial benefits for the Veteran would not be not payable since the Veteran was not in receipt of any VA compensation.  Thus, the appellant's claim of burial and plot benefits for his father is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the claimant asserts that he should be paid burial or plot internment benefits for his mother (the Veteran's surviving spouse), applicable laws and regulations do not provide for burial or plot internment benefits for a nonservice-connected deceased veteran's spouse.  The claimant has not identified any laws or regulations that confer such a benefit on behalf of the Veteran's spouse.  Thus, the appellant's claim of burial and plot benefits for his mother is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Burial and plot benefits for the deceased nonservice-connected Veteran's spouse are denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


